Exhibit 10.1
Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT
This Fifth Amendment to Credit Agreement (this “Amendment”) is entered into as
of January 7, 2014, by and among K2M HOLDINGS, INC., a Delaware corporation
(“Holdings”), K2M, INC., a Delaware corporation (the “US Borrower”) and K2M UK
LIMITED, a company incorporated in England and Wales with company registration
number 06950302 and with its registered office at Abbey House, Wellington Way,
Broakland Business Park, Weybridge, Surrey KT13 0TT (the “UK Borrower”, and
collectively, jointly and severally with the US Borrower, the “Borrower”), the
several banks and other financial institutions or entities party hereto, SILICON
VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and SILICON
VALLEY BANK, as administrative agent and collateral agent for the lenders (in
such capacity, the “Administrative Agent”).
WHEREAS, reference is hereby made to that certain Credit Agreement dated as of
October 29, 2012 by and among Holdings, Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Credit Agreement );
WHEREAS, the parties hereto have agreed to modify and amend certain terms and
conditions of the Credit Agreement, subject to the terms and conditions
contained herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.
Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

a.
Section 1 of the Credit Agreement is hereby amended by amending and restating
the definition of “Available Revolving Commitment” in its entirety as follows:

“Available Revolving Commitment”: at any time, an amount equal to (a) the lesser
of (i) the aggregate Revolving Commitments of all Lenders in effect at such time
and (ii) the Borrowing Base in effect at such time, minus (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans, minus (c) the aggregate principal balance of any Revolving
Loans outstanding at such time; provided that for purposes of calculating any
Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Commitment pursuant to Section 2.9(b), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.
b.
Section 2.4(a) of the Credit Agreement is hereby amended by amending and
restating the second sentence thereof in its entirety as follows:

In addition, such aggregate obligations (other than the aggregate undrawn amount
of all outstanding Letters of Credit) shall not at any time exceed the lesser of
(i) the Total Revolving Commitments at such time and (ii) the Borrowing Base at
such time.
c.
Section 2.8(a) of the Credit Agreement is hereby amended by amending and
restating the first sentence thereof in its entirety as follows:


1

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

(a) If at any time or for any reason the aggregate amount of (x) the Total
Revolving Extensions of Credit exceeds the amount of the Total Revolving
Commitments then in effect, or (y) the Total Revolving Extensions of Credit
(other than the aggregate undrawn amount of all outstanding Letters of Credit)
exceeds the amount of the Borrowing Base then in effect (any such excess
described in (x) and (y) above, an “Overadvance”), the Borrower shall, within
one (1) Business Day, pay the full amount of such Overadvance to the
Administrative Agent, without notice or demand, for application against the
Revolving Extensions of Credit in accordance with the terms hereof; provided
that any such repayment of an Overadvance shall be applied by the Administrative
Agent first to repay Revolving Loans that are ABR Loans and thereafter to
Revolving Loans that are Eurodollar Loans
d.
Section 2.10(a) of the Credit Agreement is hereby amended by amending and
restating the provision in the first sentence thereof in its entirety as
follows:

provided that no such termination or reduction of the Revolving Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the
aggregate amount of (x) the Total Revolving Extensions of Credit exceeds the
amount of the Total Revolving Commitments then in effect, or (y) the Total
Revolving Extensions of Credit (other than the aggregate undrawn amount of all
outstanding Letters of Credit) exceeds the amount of the Borrowing Base then in
effect.
e.
Section 3.1 of the Credit Agreement is hereby amended by:

i.
Deleting the word “either” in the proviso in the first sentence thereof; and

ii.
deleting the phrase “the Available Revolving Commitment” in the proviso in the
first sentence thereof and substituting the phrase “the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments” in its stead.

f.
Section 6.3(b) of the Credit Agreement is hereby amended by inserting the phrase
“(other than the aggregate undrawn amount of all outstanding Letters of Credit)”
in clause (iii) of the second sentence thereof immediately after the phrase “the
aggregate amount of aggregate Revolving Extensions of Credit”.

2.
Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:

a.
This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.

b.
The Agent shall have received evidence acceptable to it that all action on the
part of the Loan Parties necessary for the valid execution, delivery and
performance by the Loan Parties of this Amendment shall have been duly and
effectively taken.

c.
All necessary consents and approvals to this Amendment shall have been obtained.

d.
Prior to and immediately after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.


2

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

e.
Prior to and immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Loan Parties contained in the Credit
Agreement, any other Loan Document or in any document or instrument delivered
pursuant to or in connection with the Loan Documents or this Amendment, are true
and correct on and as of the effective date of this Amendment (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date), and (ii)
no Default or Event of Default exists on the date hereof.

f.
The Lenders and the Administrative Agent shall have received payment from the
Borrower of all costs and expenses required to be paid pursuant to Section 3 of
this Amendment.

3.
Costs and Expenses. The Borrower shall pay to the Administrative Agent all
reasonable costs, out-of-pocket expenses, and fees and charges of every kind
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto or thereto (which costs include, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent).

4.
Ratification of Loan Documents; Further Assurances.

a.
The Loan Parties hereby ratify, confirm and reaffirm each of the terms and
conditions of the Loan Documents to which each is a party. The Loan Parties
further acknowledge and agree that (i) except as specifically modified in this
Amendment, all terms and conditions of the Loan Documents shall remain in full
force and effect, and (ii) this Amendment constitutes a Loan Document.

b.
The Loan Parties hereby ratify, confirm and reaffirm that all security interests
and liens granted pursuant to the Loan Documents secure and shall continue to
secure the payment and performance of all of the Obligations pursuant to the
Loan Documents, whether now existing or hereafter arising.

c.
The Loan Parties shall cooperate with the Administrative Agent and shall execute
and deliver to the Administrative Agent such further instruments and documents
as the Administrative Agent shall reasonably request to carry out to its
satisfaction the transactions contemplated by this Amendment and the other Loan
Documents.

5.
Representations and Warranties. The Loan Parties hereby represent, warrant, and
covenant to the Administrative Agent and the Lenders as follows:

a.
The Loan Parties hereby represent and warrant as of the date hereof that (i)
each of the representations and warranties of the Loan Parties contained in the
Credit Agreement, any other Loan Document or in any document or instrument
delivered pursuant to or in connection with the Loan Documents or this
Amendment, are true and correct on and as of the effective date of this
Amendment (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date), and (ii) no Default or Event of Default exists on the
date hereof.

b.
This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or


3

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally and equitable principals (whether
enforcement is sought by proceedings in equity or at law).
c.
The execution and delivery by each Loan Party of this Amendment and the
performance by each Loan Party of its obligations under the Credit Agreement, as
amended by this Amendment, and under the other Loan Documents (i) have been duly
authorized by all necessary corporate action on the part of such Loan Party,
(ii) will not violate any provisions of the certificate of incorporation or
bylaws such Loan Party and (iii) will not constitute a violation by such Loan
Party of any applicable material Requirement of Law.

d.
Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and has conducted in a commercially reasonable manner its
relationships with each Loan Party in connection with this Amendment and in
connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.

6.
No Defenses. The Loan Parties hereby acknowledge and agree that the Loan Parties
have no offsets, defenses, claims, or counterclaims against the Administrative
Agent or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, with respect to the
Obligations, or otherwise, and that if any Loan Party now has, or ever did have,
any offsets, defenses, claims, or counterclaims against the Administrative Agent
or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, whether known or unknown, at
law or in equity, all of them are hereby expressly WAIVED and each Loan Party
hereby RELEASES the Administrative Agent and the Lenders from any liability
thereunder.

7.
Continuing Validity. The Loan Parties understand and agree that in modifying the
existing Obligations, the Administrative Agent and the Lenders are relying upon
the Loan Parties representations, warranties, and agreements, as set forth in
the Loan Documents. Except as expressly modified pursuant to this Amendment, the
terms of the Loan Documents remain unchanged and in full force and effect. The
Administrative Agent’s and the Lenders’ agreement to modifications to the
existing Obligations pursuant to this Amendment in no way shall obligate the
Administrative Agent or the Lenders to make any future modifications to the
Obligations. It is the intention of the Administrative Agent, the Lenders, the
Borrower and Holdings to retain all makers of the Loan Documents as liable
parties, unless the party is expressly released by the Administrative Agent in
writing. No maker will be released by virtue of this Amendment.

8.
Governing Law/Submission To Jurisdiction; Waivers. Sections 10.13 and 10.14 of
the Credit Agreement are hereby incorporated by reference in their entirety and
shall apply to the terms of this Amendment.

9.
Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof (save in the case of UK Borrower where
delivery of an executed copy of this


4

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

Amendment by facsimile or other electronic mail transmission shall be effective
as delivery of a manually executed version of this Amendment). A set of the
copies of this Amendment signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.
10.
Binding Effect. The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective representatives,
permitted successors and assigns.

11.
Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[remainder of this page is intentionally left blank]



5

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
    
HOLDINGS:


K2M HOLDINGS, INC.


By: _/s/ Gregory Cole___________________
Name: Gregory Cole        
Title: CFO        


US BORROWER:


K2M, INC.


By:__/s/ Gregory Cole___    _____________
Name: Gregory Cole          
Title: CFO and Treasurer        


UK BORROWER:


K2M UK LIMITED


By:__/s/ Gregory Cole_________________
Name: Gregory Cole         
Title: Director        
    

6

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

ADMINISTRATIVE AGENT:


SILICON VALLEY BANK, as the Administrative Agent


By: /s/ Christopher Leary    
Name: Christopher Leary    
Title: VP    
    

7

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

    LENDERS:


SILICON VALLEY BANK, as Issuing Lender, Swingline Lender, and as a Lender


By: /s/ Christopher Leary    
Name: Christopher Leary    
Title: VP    





































8

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

COMERICA BANK, as a Lender


By: /s/ Walter Weston    
Name: Walter Weston    
Title: VP    





9